650 Town Center Drive, 10th Floor
Costa Mesa, CA 92626

In re Application of: Peter Ondruska et al.
Serial No.: 16/472,767         
Filed: June 21, 2019
Docket: 48JH-280034
Title: LOCALISATION OF MOBILE DEVICE USING IMAGE AND NON-IMAGE SENSOR DATA IN SERVER PROCESSING
::::::


DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. 1.103(a)




This is a decision on the Request for suspension of Examination, filed on 05 August 2021 under 37 C.F.R. §1.103(a).

The request is GRANTED. 


REGULATION AND PRACTICE

37 CFR 1.103 Suspension of action by the Office.
(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1) A showing of good and sufficient cause for suspension of action; and
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.


ANALYSIS AND DECISION

Applicant’s request, filed on 05 August 2021, for suspension of examination under 37 CFR 103(a) is approved.  The examination of the application will be suspended for a period of 6 months from the earliest filing date of this request (05 August 2021). 

Accordingly, the petition is GRANTED.




/Paul H Masur/________
Paul Masur, Quality Assurance Specialist
TC2400